I am unable to agree with the majority opinion that the abbreviation "etc." renders void the petition and proceedings of the Board of Supervisors. The petition for the bond issue by the qualified electors of the Consolidated School District expressly states the purposes for which the bond issue was to be made, which recital does not include all of the items for which the statute permits bonds to be issued. The several purposes for which the bonds were to be issued, and which were named in the petition, were specific, and authorized by law; and consequently the bonds were authorized to be issued in response to the petition.
Conceding for the purposes of this decision that the term "etc." meant "and other like purposes," as used, it still would not render the petition and bond issue void; if the words, "for other like purposes," had been recited in the petition, it would have been a mere incidental reference to the purpose to erect, repair and equip school buildings and teachers' homes. To be usable, there is more required than the mere erection of a school building — there are other things necessary. The word "etc." could well be treated as surplusage, for if the petitioners prayed for more than the law allowed, as well as for things that the law did allow, it was within the power of the Board of Supervisors to allow the latter, and disallow the former, or surplusage. Because a person prays for more than is permissible, or for more than would be given, is no reason for denying the prayer altogether. It is familiar knowledge in Chancery Court practice that the suitor may be allowed such relief as he has prayed for, insofar as is allowable under the law, even though not allowed all he prayed for. Perhaps every Christian prays to the Holy Father for more than he should; but that does not mean that his prayer would be entirely disallowed merely because he had prayed for too much. *Page 672 
There is nothing in Board of Supervisors v. Clark, 163 Miss. 120,140 So. 733, which prevents allowing what is permissible under the law. In that case both the petition, and the order of the Board allowing the same, embraced things which were not allowed by the statute — specific things not allowed to be embraced therein. To hold, as the majority opinion does, that the word "etc." prevents the Board and the school from securing the relief and realizing the purpose for which the petition was filed, is to thwart public policy and deny to the pupils of the Consolidated School District the means of education. That is carrying a technicality far beyond reason.
I have examined the record and briefs, and I think the case should be affirmed. The bill of exceptions is inaccurately drawn, and its recitals appear in certain particulars to contradict the solemn recitals of the judgment of the Board. But looking at the whole proceeding, and the bill of exceptions, I think it merely undertook to set forth the objections, and not to recite facts in opposition to the judgment. The recitals of fact in the objections and bill of exceptions are imperfect, but I think there is no fatal defect in the proceedings, when properly considered.